Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28 are pending.
Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Claim Objections
Claims 6-13 and 19-24 are objected to because of minor informalities. Appropriate correction is required.

As per claim 6, in ll. 3 “resource” should be “each resource”.

As per claim 19, it has similar limitations as claim 6 and is therefore objected to using the same rationale.

35 USC § 112(f) – Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, 

This application includes one or more claim limitations use the word “means,” and are being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for determining…” and “means for configuring…” in claim 25.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If Applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) Applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 14-18, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Darrington et al. (US 2010/0095152) (hereinafter Darrington as previously cited) in view of Salhuana et al. (US 2019/0155239) (hereinafter Salhuana as previously cited).

As per claim 1, Darrington teaches the invention substantially as claimed including a compute device, comprising: a compute engine ([0019]; [0037]; [0046]-[0047]; [0051]-[0052]; [0061]; [0067]-[0068] processor and memory) to (i) a plurality of kernels (fig. 2, blocks 80a-d) on one or more accelerator devices (fig. 2, blocks 34a-b and [0045]) to accelerate a task of a workload executed by the platform ([0037]; [0043]; [0045]; [0048]; [0053]-[0054]; [0063]; [0074]), (ii) determine, as a function of one or more requirements of the workload, a topology of the plurality of kernels, wherein the topology maps data communication between a first kernel and a second kernel of the plurality of kernels ([0012]; [0021]; [0034]; [0039]; [0053]; [0084]-[0086] workloads can be split among different kernels executing on accelerator devices according to the workload configuration wherein there can exist dependencies and interdependencies among the kernels including interactions among the kernels), wherein the I/O hubs 72a, 72b and 72c, 72d in each respective accelerator element 34a, 34b are configured to communicate with each other (e.g., I/O hub 72a is configured to communicate with I/O hub 72b, while I/O hub 72c is configured to communicate with I/O hub 72d which allows for kernel 70a to communicate with kernel 70b within a single accelerator element 34a and kernel 80c to communicate with kernel 80d within a single accelerator element 34b) and (iii) configure the plurality of kernels on the one or more accelerator devices according to the determined topology ([0021]; [0039]; [0053]; [0084]-[0086] configure and execute a plurality of kernels across the accelerator elements, wherein the plurality of computation kernels includes a first computation kernel dependent upon a second computation kernel).

Darrington does not explicitly teach receive, from a platform, a kernel configuration request to provision a plurality of kernels on one or more accelerator devices and service the kernel configuration request, wherein the one or more accelerator devices comprise field-programmable gate array (FPGA) devices.

However, Salhuana teaches receive, from a platform, a kernel configuration request to provision a plurality of kernels on one or more accelerator devices ([0047]; [0069]; [0072]; [0075]; [0078]-[0079]; [0090]; [0103]; [0105] receive various requests to provision kernels on accelerator devices) and service the kernel configuration request ([0048]; [0065]; [0067]; [0073]; [0104]; [0106]; [0109]; [0112]; [0114] respond to the requests) , wherein the one or more accelerator devices comprise field-programmable gate array (FPGA) devices (title and abstract).

Salhuana and Darrington are both concerned with kernels and accelerator devices. Darrington teaches kernel topologies and configuring kernels while Salhuana teaches kernel requests and responding to the requests. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darrington in view of Salhuana because it would provide for a way to configure kernels for execution of a workload of tasks on a plurality of accelerator devices.

As per claim 2, Salhuana teaches determine one or more characteristics of at least one of the accelerator devices ([0047]-[0048] and [0065]-[0066] check availability of FPGAs for programming kernels); and Darrington further teaches determine one or more configurations of the one or more kernels on the plurality of accelerator devices ([0012] configuration of the computation kernels across the at least one accelerator element).

As per claim 3, Salhuana teaches wherein the one or more characteristics includes at least one of an availability, a power state, or an accelerator device location relative to the compute device or relative to an accelerator device that executes a kernel among the plurality of kernels ([0047]-[0048] and [0065]-[0066] check availability of FPGAs for programming kernels).

As per claim 4, Darrington further teaches wherein to determine the topology comprises to determine a flow of output data from the first kernel to be used as input data to the second kernel ([0012]; [0021]; [0034]; [0039]; [0053]; [0084]-[0086] workloads can be split among different kernels executing on accelerator devices according to the workload configuration wherein there can exist dependencies and interdependencies among the kernels including interactions among the kernels).

As per claim 5, Salhuana teaches identify one of the one or more accelerator devices to provision with one of the plurality of kernels ([0066]; [0070]; [0075]-[0076] identify to which entity to direct a request to execute a particular kernel on a FPGA); retrieve a bit stream associated with the one of the plurality of kernels ([0023]; [0051]; [0053]; [0069] bit stream may be programmed on the FPGA to implement the kernel); load the bit stream onto the one of the one or more accelerator devices ([0023]; [0051]; [0053]; [0069] bit stream may be programmed on the FPGA to implement the kernel); and map the data communications between the one of the plurality of kernels to another of the plurality of kernels according to the topology ([0012]; [0021]; [0034]; [0039]; [0053]; [0084]-[0086] configure and execute a plurality of kernels across the accelerator elements, wherein the plurality of computation kernels includes a first computation kernel dependent upon a second computation kernel).

As per claim 14, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 15, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 16, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

As per claim 17, it has similar limitations as claim 4 and is therefore rejected using the same rationale. 

As per claim 18, it has similar limitations as claim 5 and is therefore rejected using the same rationale. 

As per claim 25, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 26, it has similar limitations as claim 1 and is therefore rejected using the same rationale. 

As per claim 27, it has similar limitations as claim 2 and is therefore rejected using the same rationale. 

As per claim 28, it has similar limitations as claim 3 and is therefore rejected using the same rationale. 

Claims 6-8, 13, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Darrington in view of Salhuana as applied to claims 1 and 14 above, and further in view of Wang et al. (US 2014/0035938) (hereinafter Wang as previously cited).

As per claim 6, Salhuana teaches wherein the compute engine is further to: evaluate resource utilization relative to one or more scaling policies ([0088] determine available resources for the kernel and whether or not there exists heavy utilization); and determine, based on the evaluation, whether a condition to scale one of the plurality of kernels has been triggered ([0088] in response to the determination further determine whether or not there are enough resources to add an additional kernel or whether or not to evict an existing kernel).

Darrington and Salhuana do not explicitly teach monitor resource utilization in each of the plurality of kernels.

However, Wang teaches monitor resource utilization in each of the plurality of kernels (abstract; [0012]; [0024]; [0038]; [0043]; [0045]; [0053]; [0077]-[0081] a GPU utilization rate and a memory bandwidth of the media workload may be determined, and the media workload may be scheduled by modifying a feature of the media workload based on the GPU utilization and the memory bandwidth).

Wang and Darrington are both concerned with kernels and accelerator devices. Darrington teaches kernel topologies and configuring kernels while Wang teaches the relationship between accelerator utilization and workload execution. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darrington and Salhuana in view of Wang because it would provide a way to avoid overloading a particular accelerator device or GPU.

As per claim 7, Wang teaches wherein to monitor resource utilization in each of the plurality of kernels comprises to: collect telemetry data reported by each of a plurality of accelerator platforms, wherein the telemetry data is indicative of the resource utilization in each of the plurality of accelerator platforms during execution of the workload (abstract; [0012]; [0024]; [0038]; [0043]; [0045]; [0053]; [0077]-[0081] a GPU utilization rate and a memory bandwidth of the media workload may be determined, and the media workload may be scheduled by modifying a feature of the media workload based on the GPU utilization and the memory bandwidth).

As per claim 8, Salhuana teaches wherein the compute engine is further to: identify, in response to a determination that a condition to scale one of the plurality of kernels has been triggered, one of the kernels to re-provision as a function of the triggered condition ([0088] determine available resources for the kernel and whether or not there exists heavy utilization and in response to the determination further determine whether or not there are enough resources to add an additional kernel or whether or not to evict an existing kernel); re-provision the one of the kernels according to the scaling policy ([0088] evict one of the kernels based on whether or not there are enough resources available); and update the kernel topology as a function of the re-provision ([0089]-[0090] register and program a kernel on FPGA after another kernel has or has not been evicted and then provide and retrieve input parameters for FPGA and an indication of the programmed kernel along with an acknowledgment).

As per claim 13, Salhuana teaches wherein to re-provision the one of the kernels according to the scaling policy comprises to: identify a first accelerator device on which the one check availability of a particular kernel on an FPGA); and remove the one of the kernels from the first accelerator device ([0048]; [0054]; [0071]; [0088]-[0089]; [0104]; [0106]; [0112] evict kernel from FPGA).

As per claim 19, it has similar limitations as claim 6 and is therefore rejected using the same rationale. 

As per claim 20, it has similar limitations as claim 7 and is therefore rejected using the same rationale. 

As per claim 21, it has similar limitations as claim 8 and is therefore rejected using the same rationale. 

Claims 9-12 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Darrington in view of Salhuana in view of Wang as applied to claims 8 and 19 above, and further in view of Gupta et al. (US 2016/0335120) (hereinafter Gupta as previously cited).

As per claim 9, Darrington, Salhuana, and Wang do not explicitly teach wherein to re-provision the one of the kernels according to the scaling policy comprises to: provision the one of the kernels on an additional accelerator device of the one or more accelerator devices.

However, Gupta teaches wherein to re-provision the one of the kernels according to the scaling policy comprises to: provision the one of the kernels on an additional accelerator device of the one or more accelerator devices ([0046] distribute and program the kernel onto a single FPGA or distribute the kernel over multiple FPGAs).

Gupta and Darrington are both concerned with kernels and accelerator devices. Darrington teaches kernel topologies and configuring kernels while Gupta teaches provisioning kernels on one or more accelerator devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darrington, Salhuana, and Wang in view of Gupta because it would provide a way to accelerate the execution of algorithms and applications on FPGAs.

As per claim 10, Salhuana teaches wherein to provision the one of the kernels on the additional accelerator device of the one or more accelerator devices comprises to: identify a first accelerator device on which the one of the kernels is provisioned, wherein the first accelerator device resides on a first accelerator platform ([0015]; [0072]; [0086] identify kernel on FPGA wherein the FPGA can reside on a particular or remote computing node).

As per claim 11, Salhuana teaches wherein to provision the one of the kernels on the additional accelerator device of the one or more accelerator devices further comprises to: provision the one of the kernels on the additional accelerator device, wherein the additional accelerator device resides on a second accelerator platform ([0015]; [0072]; [0086] identify kernel on FPGA wherein the FPGA can reside on a particular or remote computing node).

As per claim 12, Salhuana teaches wherein to provision the one of the kernels on the additional accelerator device of the one or more accelerator devices further comprises to: provision the one of the kernels on the additional accelerator device, wherein the additional accelerator device resides on the first accelerator platform ([0015]; [0072]; [0086] identify kernel on FPGA wherein the FPGA can reside on a particular or remote computing node).

As per claim 22, it has similar limitations as claim 9 and is therefore rejected using the same rationale. 

As per claim 23, it has similar limitations as claim 10 and is therefore rejected using the same rationale. 

As per claim 24, it has similar limitations as claim 11 and is therefore rejected using the same rationale.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 

Applicant argues on pg. 9 of the Remarks that the examiner did not identify any claims that could be subject to interpretation as “means” under 35 U.S.C. 112(f). The examiner respectfully disagrees (see paragraph 12 of the instant office action and paragraph 14 of the previous office action).

Applicant argues on pg. 11 of the Remarks that Darrington appears to teach use of different device with interdependent operation whereby one computation kernel relies on computation from another computation kernel in another device or a hybrid node device. The examiner respectfully disagrees (see paragraph 17 of the instant office action). In response to Applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant should also note that Vassiliev (US 2017/0262567) (as provided by the examiner in the list of references dated 10/21/2020) in at least fig. 3 and [0064] teaches multiple kernels within a single FPGA communicating with one another.

The examiner respectfully submits that Applicant’s remaining arguments on pg. 11-12 of the Remarks fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant’s arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Lee whose telephone number is (571)270-3369.  The examiner can normally be reached on M-TH 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 5712723721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





	
/Adam Lee/Primary Examiner, Art Unit 2193                                                                                                                                                                                            February 4, 2021